* Parker, C. J.
The money demanded in this action cannot be recovered, if, by means of the misconduct of Hale, for whose faithful conduct the plaintiff and his co-sureties were responsible, happening after the execution of their bond, the defendants have been damnified to the extent of the sum explained. Now, although a deficit existed, equal to this sum, before the execution of this bond, and which may have been covered by an antecedent bond; yet, the fact proved, that Hale took money from the vaults, without the knowledge of the directors, and repaid it to those of whom he had borrowed it, was a breach of the condition of his bond. For the money, when placed in the vaults, became the property of the defendants ; and the transaction cannot be distinguished from an actual payment from his own funds to supply the defalcation, and a removal afterwards of the funds of the bank without the consent of the defendants.

Plaintiff nonsuit.